Citation Nr: 9906039	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  96-10 107	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an esophageal 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
December 1945.  He was a prisoner of war (POW) of the German 
government from April 1944 to April 1945.  

A decision of the Board of Veterans' Appeals in March 1994 
denied service connection for an acquired esophageal disorder 
with ulceration and for irritable bowel syndrome (IBS), to 
include the latter's not having been due to being a POW.  

This current matter comes before the Board from a July 1995 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) which found that new and material 
evidence had not been presented to reopen the veteran's claim 
for service connection for an esophagus disorder and denied 
as not well grounded claims for service connection for IBS, 
arthritis, and a psychiatric disorder.  However, an April 
1996 rating action granted service connection for anxiety 
neurosis with IBS and assigned a 30 percent disability rating 
but, although an October 1996 rating action denied a separate 
rating for IBS, a rating decision of May 1998 assigned a 
separate 30 percent rating for IBS.  


FINDINGS OF FACTS

1.  The veteran was a prisoner of war POW of the German 
government from April 1944 to April 1945. 

2.  Medical evidence of record reveals that the veteran is 
suffering from degenerative arthritis or osteoarthritis the 
hips, lumbosacral spine and knees which is related to the 
veteran's age and any compression fractures of thoracic 
vertebrae stems from post service trauma in 1996.  

3.  No medical evidence has been submitted to show that the 
veteran is suffering from traumatic arthritis, which began 
during active duty or is otherwise casually or etiologically 
related to service, to include hardships endured as a POW.

4.  The Board denied service connection for an esophageal 
disorder with ulceration in March 1994.  

5.  Additional evidence submitted subsequent to the March 
1994 Board decision, when viewed in the context of all the 
evidence, shows that the veteran may suffer from an 
esophageal disorder which may be related to service, or may 
be related to a service connected IBS. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for traumatic arthritis is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  Evidence received subsequent to the Board decision of 
March 1994, which denied entitlement to service connection 
for an esophageal disorder is new and material; thus the 
claim is reopened and must be considered on the basis of all 
the evidence of record, both new and old.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Arthritis

The veteran contends, in essence, that he has arthritis of 
the lumbar spine, hips, and knees due to exposure to harsh 
conditions, including extremely cold weather and forced 
marches, while a POW.  

An appellant must first submit evidence that a claim is well 
grounded, i.e., that the claim is plausible.  38 U.S.C.A. 
§ 5107 (a) (West 1991).  Where such evidence is not 
submitted, the claim is not well grounded, and this initial 
burden and the Board is under no duty to assist in any 
further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990) and Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  

To be well grounded, there must first be competent medical 
evidence of a current disability; second, there must be an 
incurrence or aggravation of a disease or injury in service 
shown in either competent lay or medical evidence; third, 
there must be competent medical evidence showing a nexus 
between the current disability and the in-service incurrence 
or aggravation of a disease or injury.  Caluza v. Brown 7 
Vet. App. 498 (1995).  Evidentiary assertions by the 
appellant must be accepted as true for the purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible or is 
beyond the competence of the person making the assertion.  
See King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be granted for a disability which 
results from disease or injury incurred by active military 
service.  38 U.S.C.A. § 1110 (West 1991), 38 C.F.R. § 3.303 
(1998).  The diseases specific to former prisoners of war 
listed in 38 C.F.R. § 3.309(c) will be considered to have 
been incurred in service if manifest to a degree of 10 
percent or more at any time after release from active duty 
even though there is no record of such disease during 
service.  One such disease is post-traumatic osteoarthritis.  
If the disability is degenerative arthritis, service 
connection may be established if the disability is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

In Brock v. Brown, 10 Vet. App. 155, 162-63 (1997) it was 
held that sufficient evidence of the existence of a disease 
to which there was an "open-ended-service connection 
presumption" (in that case an Agent Orange related disease) 
fulfilled the well grounded requirements for evidence of both 
service incurrence and medical nexus.  Analogously, this 
applies when a POW claims a disease to which there is a 
rebuttable lifetime presumption of service connection.  Thus, 
as to the claim that service connection should be granted for 
traumatic arthritis, all that is required is competent 
evidence of traumatic arthritis.  

It is not contended or otherwise shown by the medical or lay 
evidence that the veteran incurred his traumatic 
osteoarthritis in combat; rather, it is alleged to have been 
incurred as a POW.  Thus, 38 U.S.C.A. § 1154(b)(West 1991) 
and 38 C.F.R. § 3.304(d) (1998) are applicable and together 
provided that the adverse effect of the absence of service 
clinical records of disability (incurred as a POW) may be 
overcome by satisfactory lay or other evidence of incurrence.  
Once such evidence is submitted, there is a rebuttable 
presumption of incurrence or aggravation, but not service 
connection, which may be overcome by a clear and convincing 
showing that (1) there was no incurrence, or (2) there was no 
increase in pre-existing disability, or (3) that any such 
increase was part of the natural progression of the 
disability. Jensen v. Brown, 19 F.3rd 1413 (Fed. Cir. 1994).  
In this case, there is no allegation or showing, by lay 
evidence or otherwise, of an increase in any pre-existing 
disability but only of the incurrence of traumatic 
osteoarthritis as a POW.

Factual Background

The September 1940 entrance examination revealed no 
musculoskeletal abnormalities apart from second degree and 
nonsymptomatic bilateral pes planus.  The veteran was for a 
cervical strain in March 1942, after a person behind him fell 
onto his head.  A cervical spine X-ray revealed no evidence 
of any fracture or dislocation.  He was determined to be 
cured a few days later.  The report from a pilot's 
examination dated in April 1943 revealed normal 
musculoskeletal findings apart from bilateral pes planus.  In 
April 1944 he was diagnosed with bursitis over the metatarsal 
phalangeal joint of the fifth right metatarsal but X-rays 
indicated the findings were developmental and that there was 
no evidence of a fracture.  No findings of knee, hip or back 
problems were noted.  

Service records reveal the veteran to have been a POW of the 
German government between April 1944 and April 1945.  A 
service medical record from July 1945 reveals the length of 
time in confinement to have been a year and a week.  The 
report from his October 1945 separation examination revealed 
the bones, joints and muscles to be normal.

The veteran testified regarding the conditions of his 
confinement in hearings held in September 1990 and April 
1997.  He testified that he went on a forced march for about 
five to seven days in subzero temperatures.  He received very 
poor nutrition during his confinement.  He also spent a 
significant amount of time in unheated barns with wooden 
slats for beds and an unheated railroad boxcar.  He denied 
being beaten during his confinement.  

VA treatment notes reflect that X rays in July 1989 revealed 
degenerative joint disease (DJD) of the lumbar spine and hips 
and mild degenerative spondylosis of the dorsal (thoracic) 
spine.  

On VA POW examination in September 1989 the veteran reported 
no history of physical abuse while he was a POW and in a 
medical history form denying bone and joint problems during 
captivity.  A musculoskeletal systems review conducted at the 
time revealed no findings of backache, joint pain, stiffness, 
swelling or muscle weakness.  

VA abdominal X-rays from November 1993 revealed degenerative 
disc disease (DDD) and some arthritic changes in the hips.  
X-rays in July 1995 also revealed minimal degenerative 
changes in the lower portion of the lumbar vertebrae and 
minimal osteoarthritis in the hips.  

In February 1996 the veteran underwent a VA examination, 
which included an orthopedic evaluation.  He related a 
history of complaints of some arthritis in the knees and hips 
for the past four or five years but not having had trauma to 
knees or hips.  Upon examination, the knees revealed no 
swelling, but did show deformity, suggestive of degenerative 
changes.  X rays revealed osteoarthritis with 
chondrocalcinosis of the knees, minimal arthritic changes of 
the hips, and degenerative changes of the lumbar spine, with 
disk spaces appearing normal.  

VA treatment notes also reveal that the veteran was injured 
in a December 1996 fall that caused pain in the mid-back 
area.  X-ray findings from December 1996  revealed  stress 
fractures in his T3, T4 and T6 vertebrae, of uncertain age.  
X-rays from March 1997 yielded impressions of old compression 
fractures of T3, T4 and T6, with additional compression of T6 
since December 1996.  

On VA examination in May 1997, when the veteran was 79 years 
of age, he related a history of the veteran sleeping in cold, 
damp conditions in the POW camp, but he could not recall 
specific joint symptoms in the camp.  He stated that he began 
having arthritic pain in his hips, knees and other joints 
about six years ago.  He gave a history of a bad fall in 
December 1996, where he was found to have a compression 
fracture of T3, T4 and T6.  Symptoms related to the fall were 
said to have improved, but he continued to have some hip, 
back and knee pain.  After physical examination the diagnoses 
rendered were minimal DJD of the hips, lumbosacral spine, and 
knees (with chondrocalcinosis of the latter), and compression 
type fractures of T3, T4 and T6, secondary to fall of 
December 1996.  The examining physician rendered an opinion 
that it seemed doubtful that the veteran's current arthritis 
complaints were related to his POW experience, since DJD is 
invariable in a person of the veteran's age, and there was no 
specific documentation of arthritic symptoms while he was a 
POW or shortly thereafter.  

The X-rays of May 1997 disclosed minimal arthritic changes of 
the hips and knees, with chondrocalcinosis of the knees but 
with no acute fracture seen, and degenerative changes of the 
lumbar spine seen, with no definite fracture or disc disease 
seen.  

Analysis

Upon review of the evidence, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for degenerative arthritis or for traumatic 
arthritis.  While under 38 U.S.C.A. § 1112(b) (West 1991) and 
38 C.F.R. § 3.309(c) there is a life-time presumption of 
service connection for traumatic arthritis for a former POW, 
in this case traumatic arthritis has never been formally 
diagnosed.  The medical findings of arthritis of the hips, 
back and knees were first shown more than 40 years after 
service, and, significantly, the changes were repeatedly 
described as degenerative, not traumatic, except for the 
findings of the T3, T4 and T6 vertebrae, which were 
apparently fractured in a December 1996 accident.  
Additionally, no medical  opinion links the post-service 
arthritis to any incident in  service.  To the contrary, the 
medical opinion forwarded in May 1997 attributed the findings 
of arthritis to the veteran's age.  

Without a diagnosis of post-traumatic osteoarthritis or 
medical evidence otherwise relating his arthritis to trauma, 
the veteran has not submitted a well-grounded claim for 
service connection for the disease on a presumptive basis.  
There is also no evidence showing a nexus between the 
veteran's degenerative arthritis and service or showing it to 
have been manifest to a compensable degree within a year of 
discharge.  Thus service connection is not warranted on a 
direct basis, nor is it warranted on a presumptive basis of 
38 C.F.R. § 3.309(a) or (c).  

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim for service connection for 
arthritis, either degenerative or traumatic, as imposed by 
38 U.S.C.A. §  5107(a).  The claim, therefore, must be 
denied.  And since the veteran has failed to present a well-
grounded claim for service connection for arthritis of the 
hips, knees and back, VA has no duty to assist him in the 
development of facts pertaining to the claim. 

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence needed to complete his or 
her application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the claims form he completed and in the 
RO adjudications.  The discussion above informs the appellant 
of the types of evidence lacking, and which he should submit 
for a well grounded claim.  Unlike the situation in 
Robinette, the appellant has not put VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, might make the claim well grounded. 

Service Connection for Esophageal Disorder---New and Material 
Evidence

The September 1940 entrance examination revealed a relaxed 
right inguinal ring but not evidence of hernia.  The veteran 
was hospitalized for an "ill defined condition" of the 
gastrointestinal (GI) system in February and March 1944, 
after an episode of having vomited blood.  Upper GI (UGI) X-
rays revealed abnormalities of the pyloric antrum and 
duodenum and were assessed as demonstrating an irritable 
duodenal cap.  This condition was regarded as improved by 
March 1944.  

At hearings held before a hearing officer in September 1990 
and April 1997 the veteran testified regarding conditions of 
imprisonment, including very poor nutrition and harsh and 
unsanitary conditions.  He testified that he suffered 
gastrointestinal problems during his confinement.  

In February 1980, the veteran underwent an esophagoscopy and 
hiatus hernia repair by a private physician.  

VA treatment notes previously before the Board include VA 
treatment records from October 1987 showing complaints of 
dysphagia for solids, said to have existed since World War 
II, and barium findings showing a severely dilated esophageus 
and contracted stomach.  Hospital records from December 1987 
revealed a claimed 40 year history of dysphagia, found to be 
secondary to achalasia in the mid 1960's.  In January 1988, 
an esophagectomy with gastric pull through was indicated.  
The same month, he underwent an esophagectomy, a cervical 
espophogastrostomy; feeding jejunostomy; appendectomy and 
colonoscopy.  

In March 1994, the Board denied service connection for an 
acquired esophageal disorder with ulceration, and also denied 
service connection for IBS.  

Evidence received after the March 1994 decision includes VA 
treatment notes from 1995 showing treatment for 
gastrointestinal problems that included diagnoses of 
diverticular disease noted in July 1995, with colonoscope 
findings of colonic polyps and diverticulosis noted, plus 
complaints of continued reflux problems, post esophageal pull 
up.  A July 1983 treatment note, which did not appear to have 
been available for review by the Board in March 1994 also 
noted complaints of abdominal pain and diarrhea, as did a 
June 1993 treatment note, which noted 2-4 watery stools a day 
for 6 to 8 weeks.

The report from a February 1996 VA examination noted the 
veteran's history of gastrointestinal problems, and 
esophageal surgery.  Among the diagnoses rendered were status 
post blocked esophagectomy with esophageal gastrojejunostomy 
and history of remote irritable bowel syndrome.  A mental 
status examination also diagnosed irritable bowel syndrome, 
in conjunction with a chronic anxiety neurosis.  

A December 1995 VA treatment note gave a history of 
esophectomy, with gastric pull up, and noted the veteran had 
good appetite, with frequent small meals, and reflux symptoms 
controlled with medication.  

In May 1997 the veteran underwent a VA examination, which 
noted the history of constant diarrhea while a POW and the 
single episode of vomiting blood inservice.  A history of 2 
operations of his esophagus, with pull up was noted.  
Symptoms related to the GI tract included frequent and loose 
bowel movements, and reflux of food and inability to lie on 
the left side because of regurgitation.  Also, complaints of 
poor appetite were noted, although weight was noted to remain 
stable.  Diagnoses rendered included esophagectomy, for 
achalasia, with surgical esophagosgastromy and irritable 
bowel syndrome, manifested by frequent stool and abdominal 
discomfort.  The nexus opinion rendered noted the history of 
gastrointestinal complaints inservice, with the subsequent 
continued symptoms and surgeries noted, but indicated that it 
would be difficult to say if the ongoing gastrointestinal 
problems were related to service.  The May 1997 barium 
swallow revealed an impression of post esophagectomy and 
gastric "pull up" procedure, with no evidence of 
obstructing lesion or active ulcer. 

Analysis

Decisions of the Board are final with the exception that a 
claim may later be reopened by the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 1991).  
The question now presented is whether new and material 
evidence has been submitted, since the prior Board denial in 
March 1994, to permit reopening of the claim.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991). 

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  
It is significant, for the outcome portion of this case, that 
the presumption of credibility attaches to evidence submitted 
for purposes of reopening a claim.  Justus v. Principi, 3 
Vet. App. 510 (1992). 

The Board finds that new and material evidence has been 
submitted to reopen a claim for service connection for an 
acquired esophageal disorder.  Specifically, the evidence 
reveals the veteran to have continued gastrointestinal 
problems, to include complaints related to the esophagus.  

In this regard, peptic ulcer disease is a disease specific to 
former POWs and peptic ulcer disease can, at times, effect 
the esophagus.  

This new evidence, showing various ongoing gastrointestinal 
complaints, which could potentially be intertwined with the 
now service connected IBS, can be said to bear directly and 
substantially upon the service connection claim and is 
neither cumulative nor redundant.  Thus, it must be 
considered in order to fairly decide the merits of the claim. 

Accordingly, the veteran's claim for service connection for 
an acquired esophageal disorder is reopened and must be 
considered in light of all the evidence, both old and new, 
with evaluation of the probative value of the evidence.  
However, in view of the reopening of the claim for service 
connection for an acquired esophageal disorder, this issue is 
further addressed in the REMAND section of this decision.


ORDER

Service connection for arthritis is denied on the basis that 
the claim is not well grounded.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for an esophageal disorder 
is reopened, and to this extent the appeal is granted.


REMAND

Having reopened the claim for service connection for an 
acquired psychiatric disorder, de novo review of all the 
evidence is indicated.  In order so as to not prejudice the 
appellant's claim, initial review by the RO is indicated.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where indicated by the facts and circumstances of the 
individual case.  See Abernathy v. Principi, 3 Vet. App. 461 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). 

VA treatment records reveal a lengthy history of treatment 
for various gastrointestinal problems, including esophageal 
complaints.  He underwent an esophagectomy and gastric "pull 
up" procedure in January 1987.  Since this surgery, he has 
continued to have treatment for gastrointestinal complaints, 
including chronic diarrhea and reflux.  On most recent VA 
examination of May 1997, he has been diagnosed with 
esophagectomy, for achalasia, with surgical esophagosgastromy 
and irritable bowel syndrome, manifested by frequent stool 
and abdominal discomfort. 

Upon review of the evidence, the Board finds that a medical 
opinion is necessary to determine whether or not there is a 
relationship between his service connected gastrointestinal 
disability from his esophageal disorder and service, to 
include whether there is a relationship between his 
esophageal disorder and his service connected IBS.  

Accordingly, further appellate consideration will be deferred 
and this matter is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with recent relevant treatment for his 
gastrointestinal disabilities.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center specified by the veteran 
to request specifically any and all 
medical or treatment records or reports 
relevant to the above mentioned claim.  
All correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims file.  
If private treatment is reported and 
those records are not obtained, the 
veteran and his representative should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.  38 
C.F.R. § 3.159 (1998). 

2. Thereafter, the claims folder should 
be made available to an appropriate 
specialist in gastrointestinal disorders 
for review.  After reviewing the claims 
folder, the examiner(s) should render an 
opinion as to any whether the veteran 
currently has an esophageal disorder, and 
if so, whether it is causally related to 
active duty, or whether it was caused or 
aggravated by his service-connected 
irritable bowel syndrome.  If such a 
distinction cannot be made, that fact 
should be noted.  

An opinion should also be rendered as to 
whether any current disability of the 
esophagus is part of any ongoing peptic 
ulcer disease.  

A complete rationale should be given for 
each opinion and conclusion expressed, 
and, to the extent possible, the 
questions raised in the body of this 
remand should be answered.  If the 
examiner is unable to provide the 
requested opinion, the reason should be 
adequately stated.  The examiner's report 
should include a complete rationale for 
all opinions expressed.  If the examiner 
deems it necessary, an examination should 
be scheduled.

3.  After the above development has been 
completed, the RO should readjudicate the 
veteran's claim for entitlement to 
service connection for an esophageal 
disorder.  If the action is adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case which summarizes 
the pertinent evidence, fully cites the 
applicable legal provisions and reflects 
detailed reasons and bases for the 
decision reached.  

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.

The purpose of this examination is to obtain information or 
evidence (or both) which may be dispositive of the appeal.  
Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (1998) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  While this case is in remand status, 
the veteran and representative are free to submit additional 
evidence and argument on the questions at issue.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. FUSSELL
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

